DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2020 has been entered.

Information Disclosure Statement
The information disclosure statements filed November 11, 2020 has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11-12 and 22-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2007023877 to He (He).  

In regards to Claims 11 and 22 He teaches an apparatus, comprising: a data processing unit (see entire document, for example Fig. 1), comprising: one or more processors (see entire document, for example para. 0026 “processor 204”); a power supply (see entire document, for example para. 0027 “power supply 207”), a first antenna to receive radio frequency (RF) power from a remote device when the remote device is positioned within a predetermined range from the first antenna (see entire document, for example Fig. 3 “antenna 308”   and para. 0035-0040 “The antenna matching circuit 309 is configured to receive the RF signals from the RF receiver antenna 308, and to deliver the received energy from the RF receiver antenna 308 to the RF detection unit 310.” and para. 0070 “A method of providing rechargeable power supply in accordance with yet another embodiment of the present invention includes generating a magnetic field, positioning a rechargeable power source within a predetermined distance from the generated magnetic field, and inductively charging the rechargeable power source.” and see also Fig. 5 and para. 0047-0048 “antenna 501”); an electronic switch configured to, using the RF power, complete a circuit to supply power from the power supply to the data processing unit (see entire document, for example para. 0036 “the RF detection unit 310 as shown in FIG. 3 is operatively coupled to a triggering threshold unit 311. The triggering threshold unit 311 is also operatively coupled to an external trigger switch 312..”, 0041 “the triggering threshold unit 311 in one embodiment is configured to switch the output of the triggering threshold unit 311 to low logical level when the signal level from the RF detection unit 310 exceeds the reference voltage. Similarly, an external trigger switch 312 may be provided which is configured to pull down the output voltage of the triggering threshold unit 311 to a low logical level when the external trigger switch 312 is activated. In one embodiment, the external trigger 

In regards to Claims 12 and 23, He teaches the remote device includes an infusion device (see entire document, for example para. 0023). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 13, 15-21, 24 and 26-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007023877 to He (He) as applied to Claims 11-12 and 22-23 above, in view of US 20030187338A1 to Say et al. (Say). 
 
In regards to Claims 13 and 24, He teaches the data communicated to the remote device over the Bluetooth communication link includes real time monitored glucose level information (see para. 0027 “real time”, para. 0017 “continuous monitoring”, para. 0018 continuously sample the glucose level of the user and convert the sampled glucose level into a corresponding data signal for transmission by the transmitter 102”), but does not explicitly teach glucose trend information.  

Say teaches real time monitored glucose level information and glucose trend information (para. 0263 and 0285) for the purpose of analyzing and/or predicting trends in the analyte level, including, for example, the rate and/or acceleration of analyte level increase or decrease. Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus and system taught by He with performing glucose trend information taught by Say for the predictable purpose of predicting when a patient will need to adjust their blood sugar level. 

In regards to Claims 15 and 26, He teaches an in vivo analyte sensor including a plurality of electrodes including a working electrode, but does not explicitly teach the working electrode comprising an analyte-responsive enzyme.  Say teaches the working electrode comprising an analyte-responsive enzyme for the purpose of making blood glucose measurements.  It would be obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus and system taught by He with the working electrode comprising an analyte-responsive enzyme taught by Say for the predictable purpose of making blood glucose measurements.  

In regards to Claims 16 and 27, Say teaches the enzyme is bound to a polymer disposed on the working electrode (see entire document, for example para. 0062, 0067, 0074, 0077, 0078, 0090 and 0092).

In regards to Claims 17 and 28, Say teaches the working electrode comprises a mediator bound to a polymer disposed on the working electrode (see entire document, for example para. 0143-0145 and 0158).  

In regards to Claims 18 and 29, Say teaches the mediator is crosslinked with the polymer disposed on the working electrode (see entire document, for example para. 0105, 0106, 0151 and 0179 and 0183).  

In regards to Claims 19 and 30, Say teaches wherein the analyte sensor (see entire document, for example para. 0001) including a plurality of electrodes including a working electrode comprising a mediator (see entire document, for example para. 0143-0145 and 0158).  

In regards to Claims 20 and 31, Say teaches the mediator is bound to a polymer disposed on the working electrode (see entire document, for example para. 0143-0145 and 0158).  

In regards to Claims 21 and 32, Say teaches the mediator is cross-linked with the polymer disposed on the working electrode (see entire document, for example para. 0105, 0106, 0151 and 0179 and 0183).  

In regards to Claims 33 and 34, Say teaches the first predetermined range is five inches or less (see entire document, for example para. 0325 “the transmitter 160 is only used to transmit signals to the sensor control unit 44 and has a range of less than one foot, and preferably less than six inches”).  For further clarification, it would have been obvious to one of ordinary skill in the art at the time of the filing of the present application, to modify the apparatus and sensor system taught by Say in view of Nelson to have the first predetermined range is five inches or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and such selection could be readily determined with only some due experimentation.  (See MPEP 2144.05, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007023877 to He (He) in view of US 20030187338A1 to Say et al. (Say) as applied to Claims 11-12 and 22-23 above, in further view of common knowledge as exemplified by US 20080046038 to Hill et al. (Hill) and US 20050065464 to Talbot et al. (Talbot). 

In regards to Claims 35 and 36, He modified teaches the essential features of the claimed invention, except for the first antenna receives a control command or ping signal.  Ping signals are notoriously known to wake up or prompt the receiving device for the purpose of initiating a function as exemplified by US 20080046038 to Hill et al. (Hill) (see entire document, for example para. 0019, 0035) and US 20050065464 to Talbot et al. (Talbot) (see entire document, for example para. 0050).   It would be obvious to one of ordinary skill in the art to modify the apparatus and system taught by He with the working electrode comprising an analyte-responsive enzyme taught by Say for the predictable purpose of making blood glucose measurements.  It would be obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus and system taught by He with the first antenna (which receive radio frequency (RF) power from a remote device when the remote device is positioned within a predetermined range from the first antenna) receives a control command or ping signal from the remote device as a means to prompt the receiving device to recharge using RF power from the remote device. 

Response to Drawings, Amendments and Arguments
Applicant's drawings, amendments and arguments filed September 1, 2020 and October 30, 2020 have been fully considered.  Accordingly, the previous objections to the drawings, rejections under 35 USC 112 and 35 USC 103 are withdrawn.  However, in view of the amendments and upon further consideration, new ground(s) of rejection are made under 35 USC 102 and 35 USC 103 as noted above.  

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791